DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Status
Applicant’s amendment filed on 04 January 2021 has been fully considered. The amendment necessitated the new ground of rejection set forth below; therefore, the following action is made FINAL.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed 02 October 2020) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 states, “covering at least a portion of an outer surface of a receptacle for an infant bottle” and it is unclear if the cover is covering another cover for a bottle or if the cover is 
Claim 20 is rejected as depending from claim 19.
Claim 21, line 2 states, “and the steps of the method further comprise” and it is unclear if each step of claim 15 requires the recited limitation. Applicant is advised to consider language of “The method of claim 15 further comprising wherein the formula release mechanism comprises a rod and at least one leaf connected to the rod and wherein rotating the formula release mechanism comprises rotating the rod to cause the at least one leaf to pivot to completely cover or uncover the at least one aperture.”  
Claim 22 is rejected as depending from claim 21.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaesemeyer US 5419445.
Regarding claim 15, Kaesemeyer discloses a method of preparing liquids for infant consumption comprising the steps of: providing an infant bottle comprising a formula compartment disposed adjacent an open-top end of a receptacle (Figures; (col. 3, lines 10-40); providing a formula release mechanism disposed within the formula compartment and configured to rotate relative to the formula compartment, wherein rotation of the formula 
Regarding claim 17, claim 15 is applied as stated above. Kaesemeyer further discloses a step of locking the formula release mechanism in a closed position (col. 4, lines 33-65).

Claim(s) 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wahlstrom US 2013/0037506.
Regarding claim 15, Wahlstorm discloses a method of preparing liquids for infant consumption comprising the steps of: providing an infant bottle comprising a formula compartment disposed adjacent an open-top end of a receptacle (Figures; [0003]; providing a formula release mechanism disposed within the formula compartment and configured to rotate relative to the formula compartment, wherein rotation of the formula release mechanism relative to the formula compartment uncovers at least one aperture in a bottom of the formula compartment [0022-0030]; and rotating the formula release mechanism to uncover the at least one aperture in the bottom of the formula compartment and allow material in the formula compartment to drop out of the formula compartment into the receptacle [0096]. 
Regarding claim 17, claim 15 is applied as stated above Wahlstorm further discloses a step of locking the formula release mechanism in an open and closed position [0025, 0028].

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delattre et al. US 2012/0064470.

Regarding claims 19 and 20, Delattre discloses a removable warmer covering at least a portion of an outer surface of a receptacle for an infant bottle comprising a sleeve 106 for receiving the receptacle, a base 108 comprising power connector such as a rechargeable battery or automotive adapter vehicle [0045, 0050 (AC/DC, solar), claim 2], and a heating element 132 operatively connected to the battery [0044]. The warming device also comprises a thermometer and trigger which allows the heating element to turn on automatically when temperature drops [0053] and off automatically if there is not enough fluid in the bottle [0049].  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaesemeyer US 5419445 OR Wahlstrom US 2013/0037506 in view of Eitrheim et al. US 2007/0221601.
Regarding claim 16, claim 15 is applied to Kaesemeyer and Wahlstrom as stated above. Both Kaesemeyer and Wahlstrom discloses the insert is filled with a measured amount of formula (Kaesemeyer, col. 5, line 60; Wahlstrom [0027]) but does not expressly disclose wherein the formula compartment is made out of a translucent material and comprises gradation along a side, as claimed. 
Eitrheim discloses an infant bottle comprising a formula compartment and a liquid compartment wherein the formula compartment is made out of a translucent material [0032] and 
One of ordinary skill in the art would have been motivated to have the bottles of Kaesemeyer and Wahlstrom translucent and with gradations so that the level of powder and fluid can be easily identified and to ensure proper amounts.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaesemeyer US 5419445 OR Wahlstrom US 2013/0037506 in view of Teglbjarg, US 2008/0041859.
Regarding claim 18, claim 15 is applied to Kaesemeyer and Wahlstrom as stated above. Both Kaesemeyer and Wahlstrom teach feeding infants and while it is common knowledge to warm formula before consumption, neither reference expressly disclose heating the infant bottle. 
Teglbjarg discloses a portable heating device for infant bottles wherein the device comprises a base comprising a rechargeable battery, a heating element and operating the heating cover to heat the contents of the bottle [0001]. One would have been motivated to heat the bottles of Kaesemeyer and Wahlstrom with the portable heating device of Teglbjarg since the device allows for one to heat a bottle to a selected temperature [0004] when conventional heating means are not available.   

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahlstrom US 2013/0037506 in view of Delvin US 2012/0285843.
Regarding claim 21, Wahlstrom is applied to claim 15 as stated above. Wahlstrom teaches a release mechanism comprising independent plates containing apertures and wherein the top and bottom apertures must be aligned by twisting each portions in opposite directions to release the dry material into the liquid and does not expressly disclose wherein the release mechanism comprise a rod and at least one leaf connected to the rod and wherein rotating the rod would cause the leaf to pivot to cover/uncover the apertures. 
Delvin discloses a container (infant bottle [0051]) comprising an open-top and a formula compartment with a formula release mechanism to empty the contents contained in the formula compartment into the receptacle (Figures 4 and 6, [0044]) and wherein the release mechanism comprises a spindle which can be rotated to enable selective release of solids form one or more compartments. 
Given that Delvin teaches only twisting one spindle in one direction to release a selected amount of material, as opposed to twisting two in opposite directions at the same time, one would have been motivated to modify the invention of Wahlstrom by placing a spindle to the top plate of the release mechanism, said combination therefore forming a rod (spindle) and at least one leaf (top plate), and only requires the user to rotate the spindle in one direction to align with the aperture of the bottom plate and release the dry product. Using a known technique of rotating a spindle to open an aperture to release material would have been obvious to one of ordinary skill in the art (MPEP 2143 C).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahlstrom US 2013/0037506 in view of Delvin US 2012/0285843 in further view of Kinzie et al. US 2007/0295755.
Regarding claim 22, claim 21 is applied as stated above.  Modified Wahlstrom does not expressly disclose the claimed sweeper plate. 
Kinzie teaches a powder dispensing apparatus and provides the teaching that flowable material in powder form may become clumpy or flow resistant and further teaches a stripper bar within the apparatus that scrapes flowable material into openings which allows for the material to fall through apertures [0028]. Kinzie, being directed to the flow of powder material and providing means to move clumpy or flow resistant powder through an aperture is reasonably pertinent to the problem faced by the inventor and is considered analogues art. Therefore, one of ordinary skill in the art would have been motivated to modify the invention of the prior combination by placing a “sweeper plate” within the powder dispensing area of an infant bottle to ensure all the formula was pushed through for further mixing and consumption. 
 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799